         Case 1:19-cr-00018-ABJ Document 16-1 Filed 01/30/19 Page 1 of 2


                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA,
               Plaintiff,

       v.                                                    Case 1:19-cr-00018-ABJ

ROGER J. STONE, JR.
               Defendant.
____________________________________/


                DECLARATION OF BRUCE S. ROGOW IN SUPPORT OF
                    MOTION FOR ADMISSION PRO HAC VICE

        I, Bruce S. Rogow, hereby declare:

   1. My name, office address, and telephone number are as follows:
            Bruce S. Rogow
            Bruce S. Rogow, P.A
            100 NE 3rd Ave., Ste. 1000
            Fort Lauderdale, FL 33301
            Ph: 954-767-8909
            brogow@rogowlaw.com

   2. I have been admitted to the following courts and bars:
              Supreme Court of the United States
              Supreme Court of Florida (Fla. Bar No. 067999)
              Eleventh Circuit Court of Appeals
              United States District Court, SDFL

   3. I am currently in good standing with all State, Courts, and Bars in which I am admitted and

further state that I have not been disciplined by any Bar to which I am admitted.

   4. I have not been admitted pro hac vice in this Court in the past 2 years.

   5. I do not have an office located within the District of Columbia.
        Case 1:19-cr-00018-ABJ Document 16-1 Filed 01/30/19 Page 2 of 2




       I declare, under penalty of perjury, that the foregoing is true and correct. Executed in Fort

Lauderdale, Florida this 30th day of January, 2019.


                                             /s/ Bruce S. Rogow
                                             BRUCE S. ROGOW
